Citation Nr: 0637328	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  93-25 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for the 
service-connected left varicocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1972 to July 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified at a Travel Board hearing in November 
1993 before a Veterans Law Judge that is not longer employed 
at the Board.  In October 2000, the veteran testified before 
the undersigned at an additional Travel Board hearing.

In December 2002, the Board issued a decision, which denied 
the veteran's above-referenced claim, along with several 
other issues.  The veteran subsequently appealed this issue 
to the United States Court of Appeals for Veterans Claims 
(Court).  While that case was pending at the Court, the 
veteran's attorney and the VA Office of the General Counsel 
filed a joint motion to vacate the Board's decision and 
remand the veteran's claims for readjudication.  In a 
December 2003 Order, the Court granted the joint motion, 
vacated the Board's December 2002 decision, and remanded this 
case to the Board for readjudication.

Thereafter, and in compliance with the Court's Order, the 
veteran's claim was remanded in September 2004.  Then, in May 
2006, the Board issued a decision with regard to the 
veteran's other claims but remanded the claim of entitlement 
to an initial compensable evaluation for the service-
connected left varicocele.  Since all required procedural and 
evidentiary development has been completed, as will be 
discussed below, the veteran's claim is properly before the 
Board at this time.


FINDING OF FACT

The service connected left varicocele disability is 
manifested by one finding of a small varicocele and no 
evidence of renal or voiding dysfunction, urinary tract 
infection, hospitalization, long-term drug therapy, or other 
intermittent intensive management.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the 
left varicocele are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.115a, 
4.115b, Diagnostic Codes (DC) 7525, 7529 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the unfavorable RO decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the section 5103(a) notice was not mandated 
at the time of the initial decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content complying notice and proper subsequent VA 
process.  Pelegrini, at 120.

Notice was provided to the veteran in February 2005 and such 
notice complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  That letter informed the veteran 
of the evidence required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to VA.  

In this case, all identified medical and evidentiary records 
relevant to the issue on appeal have been requested or 
obtained.  The veteran specifically indicated on a form 
returned to the Board in August 2004 that he had no 
additional evidence to submit and wanted the Board to proceed 
with his claim.  Also, in a May 2006 letter that was not 
returned as undeliverable, the veteran was informed that he 
was scheduled for a June 2006 VA examination in connection 
with his claim.  The veteran failed to report for this 
examination and provided no explanation or request for a 
different date and time.  Therefore, the Board finds that 
there is no obligation to provide the veteran with an 
additional examination and, thus, there are no outstanding 
records to obtain.  The Board finds the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the veteran was provided with this notice in May 2006.




II.  Decision

The veteran contends that his service-connected left 
varicocele is worse than currently rated.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The veteran is rated noncompensable for his disability under 
the criteria of 38 C.F.R. § 4.115b, Diagnostic Code 7599-7529 
(2006).  The veteran's specific disability is not listed on 
the Rating Schedule, and the RO assigned Diagnostic Code 7599 
pursuant to 38 C.F.R. § 4.27, which provides that unlisted 
disabilities requiring rating by analogy will be coded by 
using the numbers of the most closely related body part and 
"99."  See 38 C.F.R. § 4.20 (2006).  The RO determined that 
the most closely analogous Diagnostic Code is 38 C.F.R. § 
4.115b, DC 7529, benign neoplasms of the genitourinary 
system.

DC 7529 indicates that benign neoplasms of the genitourinary 
system are to be rated as voiding dysfunction or renal 
dysfunction, whichever is predominant.  Under 38 C.F.R. 
§ 4.115a, renal dysfunction warrants a noncompensable 
evaluation with albumin and casts with a history of acute 
nephritis; or, hypertension non-compensable under Diagnostic 
Code 7101.  A 30 percent rating is assigned with albumin 
constant or recurring with hyaline and granular casts or red 
blood cells; or, transient or slight edema or hypertension at 
least 10 percent disabling under Diagnostic Code 7101.  Id.

Under 38 C.F.R. § 4.115a, voiding dysfunction is rated 20 
percent disabled when it requires the wearing of absorbent 
materials which must be changed less than 2 times per day.

The evidence of record shows the veteran underwent VA 
examination in December 1992, April 1996, and February 1998.  
As noted above, he was scheduled for an additional 
examination in June 2006, but he failed to report.

The December 1992 VA examination shows no evidence of a 
varicocele.  No genitourinary symptoms were indicated.

On examination in April 1996, a very small right varicocele 
was detected.  No other related symptoms were noted.

In February 1998, the veteran again underwent VA examination.  
He complained of an epididymitis and a varicocele on the left 
side.  He did not have a varicocele or a tender testicle or 
epididymis on either side at the examination or in recent 
examinations.  The testicle was normal and the epididymis and 
veins were all normal.  The impression was that the veteran 
did not have a varicocele.

The Board notes here that the veteran was evaluated during 
each of these examinations for hernias.  However, via a May 
2006 decision, the Board denied service connection for both a 
ventral hernia and an inguinal hernia.  Therefore, any 
evidence of these disorders shown during these examinations 
will not be considered part of the veteran's claim.

With regard to the rating assigned to the veteran's 
disability, the Board finds that there is no evidence of 
voiding or renal dysfunction resulting from the veteran's 
service-connected left varicocele.  Only one VA examination, 
dated in April 1996 showed evidence of a varicocele.  
Additionally, none of the examination reports show the 
veteran suffered from any genitourinary symptoms.  Therefore, 
without any evidence of any renal or voiding dysfunction, a 
compensable rating under Diagnostic Code 7529 is not 
warranted.

In an effort to afford the veteran the highest possible 
rating, the Board will evaluate the veteran's disability 
under all potentially applicable criteria.

Under 38 C.F.R. § 4.115b, Diagnostic Code 7525 (2006), 
chronic epididymo-orchitis is to be rated as a urinary tract 
infection, except for tubercular infections.  There is no 
indication in the medical evidence that the veteran has a 
tubercular infection.  Urinary tract infections are evaluated 
under a general rating schedule of Ratings of the 
Genitourinary System-Dysfunction.  See 38 C.F.R. § 4.115a.

Under this general rating schedule, urinary tract infections 
are afforded a 10 percent evaluation where they require long-
term drug therapy and 1-2 hospitalizations per year, and/or 
require intermittent intensive management.  Poor renal 
function is to be evaluated as renal dysfunction but, again, 
the medical evidence does not reflect that the veteran's 
service-connected left varicocele is characterized by poor 
renal function.  38 C.F.R. §§ 4.115a, 4.115b, DC 7525 (2006).

Diagnostic Code 7804 provides a 10 percent rating for a 
tender or painful scar under the current regulation, 
38 C.F.R. § 4.118 (2001), and the regulation effective August 
30, 2002, 38 C.F.R. § 4.118 (2006).  None of the examinations 
showed a tender or painful left varicocele, and the February 
1998 examination specifically stated that there was no 
testicular tenderness.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence does not support a finding that 
the veteran meets the criteria for an award of an initial 
evaluation greater than zero percent for the service-
connected left varicocele.  Essentially, the evidence shows 
that, with the exception of the April 1996 VA examination 
report, the veteran has demonstrated no symptoms related to 
his service-connected left varicocele.

While one small varicocele was found on examination in April 
1996, the veteran was not shown to have any symptoms related 
to this disability for which the Board may assign a 
compensable rating.  Specifically, as noted above, the 
veteran has not been shown to have any voiding or renal 
dysfunction.  He has not been shown to have a urinary tract 
infection or related symptoms that required long term drug 
therapy, hospitalization, or intermittent intensive 
management, and he has not been shown to have a tender or 
painful varicocele.  No other Diagnostic Codes are applicable 
to the veteran's disability.

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.   As the evidence 
preponderates against the claim for an initial compensable 
rating for the veteran's left varicocele, the benefit-of-the-
doubt doctrine is inapplicable, and an increased rating must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
the Board finds that, at no time since the filing of the 
veteran's claim for service connection in November 1991, has 
his left varicocele been more disabling than as currently 
rated under this decision.


ORDER

An initial compensable evaluation for the service-connected 
left varicocele is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


